 THE HEATING, PIPING & AIR CONDITIONING CONTRACTORS 261the Board, under the circumstances, finds appropriate for the pur-poses of collective bargaining.On the other hand, if a majority of the employees in either voting.group (1) or (2), or both, do not vote for the labor organizationwhich is seeking to represent them in a separate unit, the employeesin such group or groups will be included in the overall unit and theirvotes pooled with those of voting group (3),10 and the RegionalDirector conducting the elections is instructed to issue a certificationof representatives to the labor organization selected by a majorityof the employees in the pooled group which the Board, in such cir-cumstances, finds to be a unit appropriate for the purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication.]io If the votes are pooled,they are to be tallied in the following manner:The votes forthe union seeking the separate unit shall be counted as valid votes,but neither for noragainst the union seeking to represent the more comprehensive unit; all other votes areto be accorded their face value, whether for representation by the union seeking the com-prehensive group or for no union.THE HEATING, PIPING & AIR CONDITIONING CONTRACTORS, CINCINNATIASSOCIATIONandJOURNEYMEN PIPEFITTERS LOCAL No. 392, UNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPE FITTING INDUSTRY OF THE UNITED STATES AND CANADA,AFL,' PETITIONER'CINCINNATI MASTER PLUMBERS ASSOCIATIONandPLUMBERS AND GASFITTERS LOCAL UNION No. 59, UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPE FITTING INDUSTRYOF THE UNITED STATES AND CANADA, AFL,2 PETITIONER.Cases Nos.9-RC-2218 and 9-RC-2259. October 6, 1954Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National-Labor Relations Act, the above-entitled cases were consolidated byorder of the Regional Director for the Ninth Region and a hearing on-the consolidated cases was held before William G. Wilkerson, hearing.officer .3The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .4 The hearing officerHerein called the Pipefitters.x 1 lerein called the Plumbers.s As the record and briefs adequately present the issues and positions of the parties, wedeny the Plumbers'request for oral argument.* The Plumbers,SheetMetalWorkers International Association,Local 141,and theInternational Hod Carriers,Building and Common Laborers Union of America,Local 265,AFL, none of whom claimed to represent directly any of the pipefitters involved,were per-mitted by the hearing officer to intervene specially in Case No.9-RC-2218, on the basis oftheir assertion that the certification of the Pipefitters would adversely affect their juris-dictional interests with respect to the crafts they representThe Pipefitters,who do not.seek to represent the plumbers involved in Case No.9-RC-2259, were likewise permitted110 NLRB No. 34. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferred to the Board the Pipefitters' motion that the order of con-solidation be rescinded.Consolidationof cases is a matter foradministrative discretion.5Moreover, as the Board is consideringthe contentions of each petitioner separately the interests of thePipefitters have been in no way prejudiced by the consolidation.Accordingly, we deny the motion.'Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.2.The Pipefitters and the Plumbers claim to represent employeesof the Employer.3.The Unions that were permitted to intervene in Case No.9-RC-2218 contend that no question of representation exists in thatcasebecause the Employer therein has, for many years, recognizedthe Petitioner as the bargaining representative of the employees of itscontractor-members, and because such Employer presently has acontract with the Petitioner and is willing to continue to so deal withthe Petitioner in the future. It is well settled, however, as the Peti-tioner contends, that the fact that a petitioning union is recognizedby an employer does not preclude the existence of a question concern-ing representation.The filing of a petition expressing a desire fora certification is itself sufficient to raise such a question.' It is furthercontended that as a policy matter the Board should refuse to assertits jurisdiction in either of these cases, for the reason that the certi-fication of craft representatives in the building and constructionindustry would seriously impede the settlement of the frequent juris-dictional disputes that the Plumbers claim to be peculiarly indigenousto this industry.' In making this contention the Plumbers ask theBoard to overrule the Board's contrary ruling on a similar contentionpresented inThe Plumbing Contractors Association of Baltimore,Maryland,case.9We have considered the Board's ruling on this issuein that case and, for the reasons there stated,1° have decided to adhereto intervene specially In that case because of the interventions peimitted in Case No9-RC-2218Under the circumstances, the hearing officer's rulings were proper.SeeDen-ver Heating,Piping and Air Conditioning Contractors,99 NLRB 251, p. 2525 SeeRoadway Express, Inc,108NLRB 874BE. I Dupont de Nemours and Company(Dana plant),107 NLRB 1504.7California Inland Broadcasting Company,106 NLRB 1259,General Boxcompany,82 NLRB 678-6838The Plumbers, however,also indicated that if this contention is rejected by the Boardthey desire the Boardto proceedwith the processing of their petition9 93 NLRB 1081, 1084-108910As we explained in that case,pp 1087-1088,a Boaid certification in a repre-sentation proceeding is not ajurisdictional award ,it is merelya determination that amajority of the employees in an appropriate unithave selecteda particular labor organiza-tion as their representative for purposes of collective bargainingIt is true that suchcertification presupposes a determination that the group of employees involved constitutean appropriate unit for collective bargaining purposes,and that in making such deter-initiation the Board considers the general nature of the duties and work tasks of such em-ployeesHowever,unlike a jurisdictional award, this determination by the Board doesnot freeze the duties or work tasks of the employees in the unit found appropriateThus, THE HEATING, PIPING &; AIR CONDITIONING CONTRACTORS 263to the Board's position in that case.Accordingly,we reject thePlumbers contention that jurisdiction should notbe asserted in thesecases.We find thatquestionsaffecting commerce exist concerning therepresentation of the employees of the Employers within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :In Case No. 9-RC-2218, the Pipefittersseeks aunit of allpipefittersand pipefitter apprentices employed by contractor-members of theEmployer, Heating, Piping and Air Conditioning Association. InCase No. 9-RC-2259, the Plumbersseeks aunit ofallplumbersand plumbers apprentices employed by contractor-members of theEmployer, Master Plumbers Association.Each Employeris anon-profit Ohio corporation organized for the purpose of representing its,contractor-members in collective bargaining.Each Employer has formany years effectively bargained with the respective Petitioners for aunit of employees of its contractor-members, and all contractor-lnem-bers of each Employer have been bound by the contracts that havebeen negotiated and signed by the respective Employers.It appears, moreover, that both the pipefitters and the plumberssought herein are true craftsmen, such as the Board has consistentlyheld may be represented separately for purposes of collective bargain-ing.11Both categories of employees, before they are considered to bejourneymen in their trades, must successfully complete a 5-yearapprenticeship program involving formal classroom studies, in addi-tion to working for this period of time alongside a journeyman inthe craft.The employees sought in each unit are not required to.perform skills other than those traditionally associated with theirrespective crafts.In such circumstances we find that the two groupssought by the Pipefitters and the Plumbers unions constitute separatehomogeneous craft groups, and as such constitute separate appropri-ate bargainingunits.12the Board's unit finding does notper sepreclude the employer from adding to, or subtract-ing from, the employees'work assignments.While thatfinding may be determined by, itdoes not determine,job content;nor does it signify approval,in any respect of any worktask claims which the certified union may have made before this Boaid or elsewheie."While a certified union may be able,through collective bargaining,to secure a contractassigning to its members certain specified work tasks which may impinge upon the claimedjurisdiction of other unions,such a contract may also be secured without certification, aswitness the current contract between the Petitioner and the AssociationThere is, there-fore,no necessary connection between a certification and a contract assigning work tasks;nor would a Board certification stimulate the result feared by the Intervenors."See also :Denver Heating, Piping and Air Conditioning Contractors,99 NLRB 251, 254,footnote 13;Marine Iron & Shipbuilding Company,108 NLRB 172,footnote 3.iiDenver Heating, Piping and Air Conditioning Contractor,,supra,footnote 9."Although,as noted, the Pipefitters petitioned for all employees of the contractor-memhers of the Employer in Case No 9-RC-2218, at the hearing it agreed with that Employerthat the scope of the unit could be limited to the territorial jurisdiction of the Pipefitters,which consists of the counties listed in the textIn view of the unusual nature of the construction industry which requires contractors totransfer the employment situs to wherever they are able to obtain a contract,and noting '264DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the basis of the foregoing and the entire record in these cases,we find the following described units to beappropriate for purposesof collective bargaining :In Case No. 9-RC-2218:All pipefitters and pipefitter apprentices-employed by contractor-members of the Employer, The Heating,Piping & Air Conditioning Contractors, Cincinnati Association, in-the counties of Hamilton, Warren, Clermont, and Brown, in the State,ofOhio; the counties of Dearborn, Ohio, and Ripley in the State ofIndiana; and the counties of Kent, Campbell, Boone, Grant, Pendle-ton,Mason, Brackett, Owens, and Gallatin in the State of Kentucky,excluding all supervisors as defined in the Act.In Case No. 9-RC-259:All plumbers and plumber apprenticesemployed by contractor-members of the Employer, Cincinnati MasterPlumbers Association, in the counties of Hamilton, Warren, Clermont,and Brown in the State of Ohio, and the counties of Dearborn, Ohio,and Ripley in the State of Indiana, excludingall supervisors as'defined in the Act.5.The stability of the units involved :The Plumbers contend that the composition of the unit in Case No.'9-RC-2218 is not sufficiently stabilized to warrant the holding of anelection.13We disagree.The record indicates that there are approx-imately 225 to 250 pipefitters presently employed. by the Employer,Heating Contractors Association, which figure represents the expectedminimalemployment. The maximum number of pipefitters employedby the Employer-Association during the past 6 months has beenapproximately 300.Some of the pipefitters shift from contractor tocontractor, about 50 percent of the time working for contractors who'are not members of this Employer.However, approximately 175 ofthe pipefitters presently employed work regularly the year round forthe same contractor-members of the Employer.In all of these circumstances we find that employment in the unit'sought by the Pipefitters is sufficiently stable to warrant an electionto be held therein.14[Text of Direction of Elections omitted from publication.]the precise geographical boundaries provided by the various counties named above, weagree that the territorial extent of the unit may be so described. In so doing,we note thatno other partyhas sought herein to represent the pipefitters in a different unit.More-over,we emphasize that we are in no way attempting to make a jurisdictional award inthe sense of job content or work assignments.SeeThe Plumbing Contractors Association,ofBaltimore,Maryland,Inc.,93 NLRB 1081, 1086-1088See also,St. Regis Paper Com-pany,104 NLRB411, 415For the same reasons, we shall limit the territorial extent of the unit sought by thePlumbers to the counties likewise listed inthe text13Allparties agree that the unit sought by the Plumbers is sufficiently stabilized to war-rant the holding of an immediate election.14The Plumbing Contractors Association of Baltimore,Maryland, supra,pp. 1091-1092.SeeIndependent Lock Company of Alabama,106 NLRB 1136 ;Denver Heating,Piping, andAir Conditioning Contractors,supra,pp. 254-255.